                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                             IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 DAVID S. OGBURN,                                       Case No. 2:19-cv-00580-JAD-GWF
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                Plaintiff,                                  EXTENDING DEFENDANT TRANS
                                                                   15 v.                                                          UNION LLC’S TIME TO FILE AN
                                           LAWYERS

                                           SUITE 200




                                                                                                                                    ANSWER OR OTHERWISE
                                                                   16 TRANSUNION, LLC, RUSHMORE                                     RESPOND TO PLAINTIFF’S
                                                                      LOAN MANAGEMENT SERVICES,                                           COMPLAINT
                                                                   17                                                                  (FIRST REQUEST)
                                                                   18               Defendant.

                                                                   19
                                                                               Plaintiff David S. Ogburn (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   20
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   21

                                                                   22   Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

                                                                   23          On April 5, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
                                                                   24   answer or otherwise respond to Plaintiff’s Complaint is April 29, 2019. Trans Union requires
                                                                   25
                                                                        additional time to locate and assemble the documents relating to Plaintiff’s claims and allegations.
                                                                   26

                                                                   27

                                                                   28
                                                                                                                         1                             KB/26164
                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including May 20, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                                                                      ALVERSON TAYLOR & SANDERS
                                                                    5

                                                                    6                                                  /s/ Trevor R. Waite
                                                                                                                      Kurt Bonds
                                                                    7                                                 Nevada Bar No. 6228
                                                                                                                      Trevor Waite
                                                                    8                                                 Nevada Bar No. 13779
                                                                    9                                                 6605 Grand Montecito Pkwy, Suite 200
                                                                                                                      Las Vegas, NV 89149
                                                                   10                                                 Telephone: (702) 384-7000
                                                                                                                      Facsimile: (702) 385-700
                                                                   11                                                 kbonds@alversontaylor.com
                                                                                                                      twaite@alversontaylor.com
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      Counsel for Trans Union LLC
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      HAINES & KRIEGER, LLC
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                       /s/ David H. Krieger
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                 David H. Krieger, Nevada Bar No. 9086
                                                                   16                                                 8985 S. Eastern Ave, Suite 350
                                                                                                                      Henderson, NV 89123
                                                                   17                                                 Telephone: (702) 880-5554
                                                                                                                      Facsimile: (702) 383-5518
                                                                   18                                                 dkrieger@hainesandkrieger.com
                                                                   19                                                 Counsel for Plaintiff

                                                                   20                                                 ORDER

                                                                   21          The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   22
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   23
                                                                               Dated this ______            April
                                                                                           30th day of ______________________ 2019.
                                                                   24

                                                                   25

                                                                   26                                                 HONORABLE JUDGE GEORGE FOLEY, JR.
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                   27

                                                                   28
                                                                                                                         2                             KB/26164
